DETAILED ACTION
	Claims1-24 and 26 are currently pending in the instant application.  Claims 1-10, 13, 24, and 26 are rejected.  Claims 11, 12, 14-23 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species 
    PNG
    media_image1.png
    234
    250
    media_image1.png
    Greyscale
  in the reply filed on 16 July 2021 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable (excluding the following obvious-type double patenting rejection).  Therefore, the search and examination has been extended to the compounds of claims 9, 10 and 13 which also appear allowable (excluding the following obvious-type double patenting rejection), and further to the compounds 
    PNG
    media_image2.png
    334
    374
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    253
    444
    media_image3.png
    Greyscale
which are not allowable.
Claims 1-10, 13, 24, and 26 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10, 13, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 10, 19 and 20 of U.S. Patent No. 10,793,563. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to the formula XV-a, XV-b, and XV-c as instant claim 13.  Additionally, the conflicting claims provide preferences towards the elected species I-340, see conflicting claims 2, 4, 5, 8, 10, 19, and 20.  Additionally, conflicting claim 3 provides the current elected species I-340, see column 417.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 554404-04-5.

    PNG
    media_image2.png
    334
    374
    media_image2.png
    Greyscale
which corresponds to the instant invention wherein n is 0; q is 1; R3 is C1 aliphatic; ring B is 
    PNG
    media_image4.png
    116
    124
    media_image4.png
    Greyscale
; p is 0; ring A is phenyl; m is 1 and R1 is halogen.
Claim(s) 1-8, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,074,801.
US Patent No. 7,074,801 discloses the compound of example 99 on column 336:

    PNG
    media_image3.png
    253
    444
    media_image3.png
    Greyscale
.  Pharmaceutical compositions are disclosed on column 62.  The compound of example 99 corresponds to the instant formula wherein q is 0; n is 1; R2 is a substituted 5 membered monocyclic heteroaromatic ring having 2 nitrogen atoms; ring B is 
    PNG
    media_image5.png
    116
    121
    media_image5.png
    Greyscale
; p is 0; ring A is Het; Het is a 6 membered saturated monocyclic heterocyclic ring having 2 nitrogen atoms; m is 1; and R1 is C1 aliphatic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					29 July 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600